Gilbert, J.
1. The court did not err in any of the rulings made on the demurrers filed either by the plaintiff or the defendant.
2. After the submission of evidence, both the plaintiff and the defendant moved for the direction of a verdict. The court directed a verdict in favor of the plaintiff, and entered judgment accordingly. The defendant excepted as follows: “To which verdict and judgment the defendant then and there excepted, and now excepts and says that the same is error.” Held:
(а) This assignment of error does not raise the question that the court erred in directing the verdict because of a conflict in the evidence which should have been submitted to the jury.
(б) The evidence is sufficient to support the verdict. The judgment follows the verdict.
3. One ground of the motion for a new trial complains that the court erred in refusing to direct a verdict for the defendant. It is never reversible error to refuse to direct a verdict.
4. All other grounds of the motion for a new trial complain that the verdict should be set aside because of specific portions of the evidence. All of these grounds are mere elaborations of, and are embraced in, the general ground bringing in question the sufficiency of the evidence to support the verdict.
5. The court did not err in overruling the motion for a new trial.

Judgment affirmed.


All the Justices concur.

L. L. Moore and Alfred R, Kline, for plaintiff in error.
U. V. Whipple, A. M. Hilz, and John T. Coyle, contra.